Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of August 31, 2012

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Elaine Kitagawa

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement and Waiver

Ladies and Gentlemen:

Reference is made to: (i) that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 27, 2011 by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and SABA SOFTWARE, INC., a Delaware corporation (“Borrower”),
(ii) that certain Extension under Credit Agreement Letter (the “First Extension
Letter”) dated as of April 13, 2012 by and between Lender and Borrower,
(iii) that certain Second Extension under Credit Agreement Letter (the “Second
Extension Letter”) dated as of May 31, 2012 by and between Lender and Borrower,
(iv) that certain Third Extension under Credit Agreement Letter (the “Third
Extension Letter”) dated as of June 28, 2012 by and between Lender and Borrower,
and (v) that certain Extension Under Credit Agreement Letter (the “Fourth
Extension Letter”) dated as of July 31, 2012 and effective July 30, 2012, by and
between Lender and Borrower. All initially capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement.

Extension of Quarterly Delivery Deadline

Pursuant to the Fourth Extension Letter, on or before August 31, 2012 (the
“Fourth Extended Quarterly Delivery Deadline”), Borrower shall deliver to Lender
(i) copies of the Form 10-Q report for Borrower’s fiscal quarter ended
February 29, 2012 filed by Borrower with the United States Securities and
Exchange Commission or any successor agency and, (ii) concurrently therewith,
the consolidating financial statements of Borrower, prepared by Borrower, to
include balance sheets, income statements, statements of retained earnings and
statements of cash flows, and a duly completed Compliance Certificate executed
by a senior financial officer of Borrower, in each case, for such fiscal quarter
(the “Quarterly Deliverables”).

Borrower has requested that Lender extend the Fourth Extended Quarterly Delivery
Deadline to September 30, 2012. Lender is willing to grant the extension
requested by Borrower. Accordingly, Lender hereby extends the Fourth Extended
Quarterly Delivery Deadline to September 30, 2012 (the “Fifth Extended Quarterly
Delivery Deadline”). Failure of Borrower to deliver or cause to be delivered to
Lender the Quarterly Deliverables by the Fifth Extended Quarterly Delivery
Deadline shall constitute an immediate Event of Default, unless otherwise waived
in writing in accordance with the Credit Agreement prior to such time.



--------------------------------------------------------------------------------

Extension of Annual Delivery Deadline

Pursuant to the Credit Agreement, on or before September 28, 2012 (the “Annual
Delivery Deadline”), Borrower shall deliver to Lender (i) copies of the Form
10-K report (including the financial statements contained therein, which shall
be audited by Borrower’s independent certified public accountant (which
independent certified public accountant shall be of recognized national
standing) and certified by such independent certified public accountant (i) to
have been prepared in accordance with GAAP and (ii) without any qualifications
(including any (A) “going concern” or like qualification or exception,
(B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 5.09 of the Credit Agreement)), filed by Borrower
with the United States Securities and Exchange Commission or any successor
agency, (ii) concurrently therewith, consolidating financial statements of
Borrower, prepared by Borrower (to include balance sheets, profit and loss
statements, statements of cash flows, and reconciliations of net worth), and
(iii) a duly completed Compliance Certificate executed by a senior financial
officer of Borrower (the “Annual Deliverables”).

Borrower has requested that Lender extend the Annual Delivery Deadline to
September 30, 2012. Lender is willing to grant the extension requested by
Borrower. Accordingly, Lender hereby extends the Annual Delivery Deadline to
September 30, 2012 (the “Extended Annual Delivery Deadline”). Failure of
Borrower to deliver or cause to be delivered to Lender the Annual Deliverables
by the Extended Annual Delivery Deadline shall constitute an immediate Event of
Default, unless otherwise waived in writing in accordance with the Credit
Agreement prior to such time.

The following Events of Default have occurred and are continuing under the
Credit Agreement: (a) an Event of Default under Section 7.01(e) of the Credit
Agreement as a result of Borrower’s failure to comply with Section 5.04 of the
Credit Agreement in not timely filing with the SEC its Form 10-Q for the fiscal
quarter ended February 29, 2012 and its Form 10-K for the fiscal year ended
May 31, 2012, (b) an Event of Default under Section 7.01(b) of the Credit
Agreement as a result of the representations made by Borrower in the first
sentence of Section 3.05 of the Credit Agreement and in Section 3.13 of the
Credit Agreement on the Closing Date, and in connection with the Advances made
subsequent to the Closing Date and prior to the date hereof, with respect to
financial statements of Borrower delivered to Lender prior to the date hereof,
and (c) an Event of Default under Section 7.01(b) of the Credit Agreement as a
result of financial statements and certificates delivered in connection
therewith prior to the date hereof (the Events of Default described in the
foregoing clauses (a), (b), and (c), the “Designated Events of Default”).
Anything in the Credit Agreement to the contrary notwithstanding, Lender hereby
waives the Designated Events of Default; provided, however, nothing herein, nor
any communications between Borrower and Lender, shall be deemed a waiver with
respect to any Default or any Event of Default, other than the Designated Events
of Default, or any future failure of Borrower to comply fully with any provision
of the Credit Agreement or any provision of any other Loan Document to which it
is a party, and in no event shall this waiver be deemed to be a waiver of
enforcement of any right or remedy of Lender under the Credit Agreement and the
other Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Indebtedness under the
Loan Documents immediately due and payable pursuant to Section 7.02 of the
Credit Agreement, with respect to any other Defaults or Events of Default now
existing or hereafter arising. Except as expressly provided herein, Lender
hereby reserves and preserves all of its rights and remedies against Borrower
and any Guarantor under the Credit Agreement and the other Loan Documents, at
law (including under the Code), in equity, or otherwise.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter,



--------------------------------------------------------------------------------

modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the other Loan
Documents. Nothing herein shall be deemed to entitle Borrower or any Guarantor
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or the other Loan Documents in similar or different
circumstances. This letter shall be subject to the provisions regarding choice
of law and venue and jury trial waiver applicable to the Credit Agreement.

Each of the undersigned Guarantors consents to the extensions and waivers
contained herein. Although the undersigned Guarantors have been informed of the
matters set forth herein and have consented to same, each Guarantor understands
that the Lender Group has no obligation to inform it of such matters in the
future or to seek its acknowledgement or agreement to future consents,
amendments, or waivers, and nothing herein shall create such a duty.

Each of Borrower and each Guarantor hereby reaffirms its obligations under each
Loan Document to which it is a party. All of such obligations owing by Borrower
and such Guarantor are unconditionally owing by Borrower and such Guarantor to
Lender without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever. Each of Borrower and each Guarantor
hereby further ratifies and reaffirms the validity and enforceability of all of
the Loan Documents to which it is a party, including any amendments or
modifications or substitutions thereto, and ratifies and reaffirms the validity
and enforceability of all of Liens and security interests heretofore granted by
it pursuant to or in connection with any Loan Document to Lender, as security
for its obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain in full force and effect on and after the date hereof except as
expressly set forth herein.

This letter shall constitute a Loan Document.



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER AND WAIVER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 31st day of August, 2012:

 

SABA SOFTWARE, INC., a Delaware corporation, as Borrower By:  

/s/ Peter Williams

Name:   Peter Williams Title:   EVP HAL ACQUISITION SUB INC., a Delaware
corporation, as a Guarantor By:  

/s/ Peter Williams

Name:   Peter Williams Title:  

President

HUMANCONCEPTS, LLC, a California limited liability company, as a Guarantor By:  

/s/ Peter Williams

Name:   Peter Williams Title:  

President

[SIGNATURE PAGE TO EXTENSION LETTER AND WAIVER]